


110 HR 309 : To direct the Secretary of the Interior to

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 309
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To direct the Secretary of the Interior to
		  establish a demonstration program to facilitate landscape restoration programs
		  within certain units of the National Park System established by law to preserve
		  and interpret resources associated with American history, and for other
		  purposes.
	
	
		1.PurposeThe purpose of this Act is to establish a
			 demonstration program to facilitate landscape restoration programs within those
			 units of the National Park System established by statute to preserve and
			 interpret resources associated with American military history.
		2.Demonstration
			 program authorized
			(a)AuthorizationThe Secretary of the Interior (hereafter in
			 this Act referred to as the “Secretary”), acting through the Director of the
			 National Park Service, shall carry out a demonstration program that provides
			 that receipts from timber sales shall be retained for expenditure within units
			 of the National Park System from which the timber is removed as part of an
			 approved plan for the restoration or protection of park resources or
			 values.
			(b)ParticipationThe Secretary shall permit each of the 24
			 National Battlefields, National Battlefield Parks, National Military Parks, and
			 National Battlefield Sites in existence on the date of the enactment of this
			 Act to participate in the demonstration program authorized by subsection (a) if
			 the unit has in place, before the date of the enactment of this Act, a general
			 management plan, cultural landscape plan, or other resources management plan
			 approved pursuant to the National Environmental Policy Act of 1969
			 (43 U.S.C. 4321 et
			 seq.), that identifies specific timber for removal for purposes
			 of cultural or historic landscape restoration or fuel load reduction.
			(c)Use of
			 ReceiptsEach unit selected to participate in the demonstration
			 program authorized under subsection (a) shall retain receipts from the sale or
			 disposal of timber removed from that unit. Such receipts shall be available for
			 expenditure without further appropriation or fiscal year limitation for the
			 following purposes only:
				(1)Landscape
			 restoration within the unit.
				(2)Interpretive
			 services within the unit.
				(3)Eradication of
			 disease, insects, or invasive species within the unit.
				(4)Fuel load reduction within the unit.
				3.ReportTwo years after the date of enactment of
			 this Act, the Secretary shall submit a report to the House Natural Resources
			 Committee and the Senate Committee on Energy and Natural Resources that
			 contains the results of the demonstration program authorized under this Act,
			 including—
			(1)a
			 detailed accounting of the receipts generated in each unit by the demonstration
			 program;
			(2)the expenditure by
			 each unit of those receipts; and
			(3)any resource or
			 other impacts, positive or negative, on each participating unit.
			4.SunsetThe authority granted to the Secretary in
			 section 2 shall expire 4 years after the date of the enactment of this
			 Act.
		
	
		
			Passed the House of
			 Representatives April 17, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
